t c memo united_states tax_court estate of helen g williamson deceased douglas f woods executor petitioner v commissioner of internal revenue respondent docket no filed date richard j sideman and wendy abkin for petitioner elizabeth l groenewegen and rebecca t hill for respondent memorandum opinion körner judge this case is before the court on petitioner's motion for partial summary_judgment under rule all statutory references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted harry and helen williamson decedent were married in california in and resided in california until decedent's death on date real_estate constituted the majority of the spouses' community_property assets while a lesser amount of their community assets consisted of personal_property at all times during the marriage of decedent and harry williamson harry exercised dominion management and control_over all the couple's community assets and legal_title to the community real_estate stood solely in harry's name under decedent's will she confirmed to harry his one-half interest in their community_property and intended to dispose_of her one-half interest after decedent's death decedent's executor in date made demand upon harry williamson for identification and transfer of decedent's one-half interest in the community assets a dispute then arose between decedent's executor and harry concerning the identification and transfer of decedent's one-half interest in the community assets as a result decedent's executor brought an action in the california state courts to establish the claim of decedent's_estate to the community assets seeking an order directing a transfer of the property to decedent's_estate both decedent's_estate and harry williamson were represented by counsel in this action the action by decedent's executor against harry williamson was begun on date because decedent died on date the form_706 united_states estate_tax_return was originally due to be filed on or before date given the dispute between decedent's_estate and her surviving husband and the pending litigation regarding decedent's assets decedent's_estate petitioner herein filed a request for extension of time form in which to file its federal estate_tax_return on date a statement was attached to the request for extension of time which explained that because of the pending dispute between decedent's_estate and harry williamson the executor had been unable to identify inventory or marshal the assets of decedent's_estate the extension of time requested was until date and this request was granted by respondent the federal estate_tax_return was duly filed timely by petitioner on date to that return were attached inter alia a copy of decedent's last will and testament a copy of the california probate_court order appointing the executor of decedent's_estate and a copy of the form_4768 which was petitioner's request for an extension of time to file a federal estate_tax_return and which included an explanation on that extension request form--that because of the ongoing dispute between decedent's_estate and harry williamson it was impossible at the time to identify or value the assets that were returnable as part of decedent's taxable_estate the estate_tax_return itself accordingly did not disclose any such information with respect to these items harry williamson died on date thereafter petitioner and mr williamson's estate agreed to a settlement of petitioner's community_property claim and the probate_court order approving the settlement was entered on date pursuant to that settlement petitioner received from harry williamson's estate cash and real_property valued at dollar_figure a final inventory showing the property and valuation thereof was received date respondent issued a notice_of_deficiency to petitioner on account of decedent's federal estate_tax dated date in that statutory notice respondent correctly determined that the value of decedent's gross_estate exceeded in amount percent of the gross_estate stated in decedent's_estate tax_return which was dollar_figure petitioner thereafter duly brought the present action in this court challenging respondent's determination on the merits and also alleging that respondent's determination was invalid because it was not issued within years from the time the estate_tax_return herein was filed respondent's answer herein asserts that the assets omitted from the gross_estate in the estate_tax_return filed by petitioner are an affirmative defense the statute_of_limitations issue was properly raised in the petition under rule in excess of percent of the gross_estate that the estate_tax_return reported and that respondent's notice_of_deficiency was issued prior to years from the time the estate_tax_return herein was filed petitioner now brings this motion for partial summary_judgment on the ground that the effective statute_of_limitations herein for the determination of an estate_tax deficiency wa sec_3 years under the general_rule of sec_6501 since petitioner's motion if granted would dispose_of the instant case entirely we shall treat petitioner's motion as one for complete summary_judgment under rule b the court may consider and dispose_of a motion for summary_judgment if the facts show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law in deciding a motion for summary_judgment however a court must resolve all ambiguities and draw all reasonable inferences in favor of the party against whom summary_judgment is sought with the burden on the moving party to demonstrate the absence of any material factual issue genuinely in dispute 524_f2d_1317 2d cir 452_fsupp_659 w d n y see also estate of ashenhurst v commissioner tcmemo_1982_102 in making the findings_of_fact which we have recited above we have relied solely upon the facts as stipulated by the parties we conclude accordingly that there is no dispute as to any material fact and that we may proceed to dispose_of this case as a matter of law the general period of limitations in both income and estate and gift_tax cases i sec_3 years measured from the date the return is filed until respondent issues the appropriate statutory_notice_of_deficiency sec_6501 various exceptions to the general 3-year rule are provided by the statute for such things as the filing of fraudulent_returns the failure_to_file a return an agreement between the parties extending the time etc of particular interest to us in this case are the provisions of sec_6501 which provide in relevant part as follows e substantial omission of items --except as otherwise provided income taxes --in the case of any_tax imposed by subtitle a-- a general_rule --if the taxpayer omits_from_gross_income an amount properly includable therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed for purposes of this subparagraph-- ii in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item estate_and_gift_taxes --in the case of a return of estate_tax under chapter or return of gift_tax under chapter if the taxpayer omits from the gross_estate or from the total amount of the gifts made during the period for which the return was filed items includible in such gross_estate or such total gifts as the case may be as exceed in amount percent of the gross_estate stated in the return or the total_amount_of_gifts stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed in determining the items omitted from the gross_estate or the total gifts there shall not be taken into account any item which is omitted from the gross_estate or from the total gifts stated in the return if such item is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item the corresponding regulations are of like import see sec_301_6501_e_-1 and b proced admin regs although no estate_tax cases have been found interpreting sec_6501 of the code an examination of sec_6501 and shows that the two are in_pari_materia in dealing with the same subject--the application of the statute of limitations--and accordingly we may give due consideration to income_tax cases in deciding estate_tax cases on this same subject only two gift_tax cases have been found daniels v commissioner tcmemo_1994_591 involving facts not relevant here and 101_tc_499 where the court emphasized that the 6-year statute_of_limitations would not be applied when the return was sufficient to apprise the service of the nature and amount of the omitted item in the 357_us_28 an income_tax case the supreme court interpreting the meaning of this statutory language said we think that in enacting sec_275 the predecessor of sec_6501 congress manifested no broader purpose than to give the commissioner an additional now years to investigate tax returns in cases where because of a taxpayer's omission to report some taxable item the commissioner is at a special disadvantage in detecting errors in such instances the return on its face provides no clue to the existence of the omitted item on the other hand when as here the understatement of a tax arises from an error in reporting an item disclosed on the face of the return the commissioner is at no such disadvantage this court has interpreted the supreme court's clue standard to mean not a detailed revelation of each and every underlying fact but also that it does not simply mean a 'clue' which would be sufficient to intrigue a sherlock holmes quick trust v commissioner 54_tc_1336 affd 444_f2d_90 8th cir furthermore in interpreting this statutory language common to both income and estate_tax provisions in sec_6501 relating to the omission as disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item we have held that disclosure of the omitted material is adequate even without disclosing exact dollar amounts quick trust v commissioner supra 64_tc_460 morris v commissioner tcmemo_1966_245 the disclosure statement however must be sufficiently detailed so that a decision whether to select the return for audit may be a reasonably informed one 98_tc_341 affd in part and revd in part 998_f2d_567 8th cir in this case the application_for extension of time to file the estate_tax_return included a written_statement as to the reasons for requesting the delay that because of a dispute between decedent's_estate and her surviving husband the estate was unable to list and value the items of the estate that should be returned when the federal estate_tax_return of decedent was filed on date those facts were still unknown but that extension of time form with its explanatory statement was attached to the return we think this extension of time with explanation which was adhered to by petitioner was a statement attached to the return and thus falls within the language of sec_6501 it gave adequate notification to respondent of petitioner's failure to itemize and value specific items of decedent's gross_estate that concededly should be returned for estate_tax purposes and the reasons therefor the estate_tax_return itself said nothing to the contrary in fact as the stipulated facts show petitioner did not find out the items of the gross_estate and their value which properly formed part of decedent's gross_estate until date under these circumstances we agree with petitioner that the general 3-year statute_of_limitations applies in this case rather than the 6-year statute_of_limitations provided by sec_6501 accordingly since the parties have stipulated that the statutory_notice_of_deficiency herein was issued more than years after the estate_tax_return was filed such notice_of_deficiency was barred by the statute_of_limitations petitioner's motion for partial summary_judgment will be granted an order granting petitioner's motion for partial summary_judgment and a decision for petitioner will be entered
